DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on October 12, 2021 is acknowledged.
All Claims 1-20 read on the elected Species B, thus all Claims 1-20 have been examined.

Claim Objections
Claims 7 and 18 are objected to because of the following informalities:  in lines 1 of both Claims 7 and 18, the words “assembly” should read –the brake disc assembly—to be consistent with the previous claim terminology in the earlier claims referring to the entire brake disc assembly.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent No. EP 3428470 to Fiala et al.
Regarding Claim 1, Fiala et al disclose a brake disc assembly 20 (see Figure 1) having all the features of the instant invention including:  a single continuous core portion 49 defining a core of the brake disc assembly (see Figures 1 and 2), and a friction portion 50 adjacent the core portion 49, the friction portion 50 defining a friction surface of the brake disc assembly during a braking operation, wherein the friction portion 50 comprises a carbon-carbon composite material (see paragraph 0023), wherein the core portion 49 comprises a core material that is not a carbon-carbon composite material (see paragraph 0023), and wherein the core portion 49 is configured as a heat sink for the brake disc assembly for heat generated during the braking operation (see paragraph 0023, wherein the core portion 49 can be selected for its heat capacity, thus acting as a heat sink for the disc assembly).
Regarding Claims 2 and 3, see paragraph 0023.
Regarding Claim 6, note that the core portion 49 has a thermal conductivity that is greater than a thermal conductivity of the friction portion 50, as implied from paragraph 0023.
Regarding Claim 7, note that the brake disc assembly defines an annular disc (see Figures 2 and 3), wherein the core portion 49 and the friction portion 50 each extend from an outer diameter to an inner diameter of the annular disc (see Figures 2 and 3).
Regarding Claim 8, Fiala et al further disclose that the friction portion 50 comprises a first friction portion (see Figure 2 and the left element 50), further 
Regarding Claim 10, see Figure 1 and paragraph 0001.
Regarding Claim 11, see Figure 1. 
Regarding Claim 12, see Claim 1 above.
Regarding Claim 13, see Claim 2 above. 
Regarding Claim 14, see Claim 3 above.
Regarding Claim 17, see Claim 6 above.
Regarding Claim 18, see Claim 7 above.
Regarding Claim 19, see Claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. EP 3428470 to Fiala et al in view of British Patent No. GB 1,197,669 to Porsche.
Regarding Claims 4 and 15, Fiala et al disclose most all the features of the instant invention as applied above, except for the core material comprising titanium alloyed with at least one of nickel or aluminum.
Porsche is relied upon merely for his teachings of a brake disc assembly (see Figure 1) having a core material comprising titanium alloyed with aluminum (see page 1 column 2 lines 71-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the core material of Fiala et al to be comprised of titanium alloyed with aluminum as taught by Porsche as a matter of design preference dependent upon the desired heat dissipation properties of the core, desired strength of the core, etc.
Claims 5, 9, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. EP 3428470 to Fiala et al.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the core material of Fiala et al to have a volumetric specific heat capacity of at least about 1.5 Joules/cubic centimeter * Kelvin as a matter of design preference dependent upon the desired heat dissipation properties of the core. 
Regarding Claim 9, Fiala et al disclose that the core portion 49 defines a first volume and the friction portion 50 defines a second volume (see Figures 1-3).
However, Fiala et al do not disclose that the ratio of the first volume to the second volume is at least 0.1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the ratio of the first volume of the core portion of Fiala et al to the second volume of the friction portion of Fiala et al to be at least 0.1 as a matter of design preference dependent upon the desired size and shape of the core and friction portions.
Regarding Claim 16, see Claim 5 above.
Regarding Claim 20, see Claim 9 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2013/0075207 to Bruntz and European Patent No. EP 3859186 to Kirkpatrick both disclose brake disc assemblies similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	10/26/21